Citation Nr: 1601610	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the period prior to November 8, 2012 for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for the period from November 9, 2012 to May 20, 2013 for bilateral hearing loss.

3.  Entitlement to a rating in excess of 40 percent for the period from May 21, 2013 to March 16, 2014 for bilateral hearing loss.

4.  Entitlement to a rating in excess of 40 percent for the period since March 17, 2014 for bilateral hearing loss.

5.  Entitlement to a rating in excess of 80 percent for the period since March 17, 2014 for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Dale K. Graham, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the December 2012 rating decision, the RO increased the Veteran's evaluation for bilateral hearing loss to a 50 percent rating, effective May 8, 2012 and then assigned a 30 percent rating, effective November 9, 2012.

In the February 2014 rating decision, the RO increased the Veteran's evaluation for bilateral hearing loss to a 40 percent rating, effective May 21, 2013.

The Board notes that the increases from 30 to 50 percent and from 30 to 40 percent for bilateral hearing loss did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to a rating in excess of 50 percent for the period from May 8, 2012 to November 8, 2012 and entitlement to a rating in excess of 40 percent for the period from May 21, 2013 to March 16, 2014 for bilateral hearing loss remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2015, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to a rating in excess of 80 percent for the period since March 17, 2014 for bilateral hearing loss.is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from May 8, 2012 to November 8, 2012, the Veteran's service- connected bilateral hearing loss had been manifested by no worse than level VII hearing acuity in the right ear and level IX hearing acuity in the left ear.

2.  For the period from November 9, 2012 to May 20, 2013, the Veteran's service- connected bilateral hearing loss had been manifested by no worse than level VI hearing acuity in the right ear and level VI hearing acuity in the left ear.

3.  For the period from May 21, 2013 to March 16, 2014, the Veteran's service- connected bilateral hearing loss had been manifested by no worse than level VII hearing acuity in the right ear and level VIII hearing acuity in the left ear.

4.  For the period from March 17, 2014, the Veteran's service- connected bilateral hearing loss had been manifested by level XI hearing acuity in the right ear and level IX hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the period from May 8, 2012 to November 8, 2012 for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 30 percent for the period from November 9, 2012 to May 20, 2013 for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for a rating in excess of 40 percent for the period from May 21, 2013 to March 16, 2014 for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  For the period since March 17, 2014, the criteria for an 80 percent evaluation for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2012 letter, prior to the date of the issuance of the appealed December 2012 and February 2014 rating decisions.  The October 2012 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The October 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of June 2010 and November 2012 VA examinations.  The June 2010 and November 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2010 and November 2012 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's December 2015 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2015). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.


Rating in excess of 50 percent for period from May 8, 2012 to November 8, 2012

The Veteran underwent a VA examination in June 2010.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
80
80
76
LEFT
80
80
80
85
81

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
85
70
70
70
LEFT
70
85
70
75
75

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 44 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 76 decibels combined with the right ear speech discrimination of 60 percent results in a Roman numeral designation of VII, while the left ear pure tone threshold average of 81decibels when combined with the left ear speech recognition of 44 percent results in a Roman numeral designation of IX.  Application of these findings to Table VII corresponds to a 50 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 70 decibels combined with the right ear speech discrimination of 60 percent results in a Roman numeral designation of VII, while the left ear pure tone threshold average of 75 decibels when combined with the left ear speech recognition of 44 percent results in a Roman numeral designation of IX.  Application of these findings to Table VII also corresponds to a 50 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the Veteran's pure tone thresholds are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86(b) are for application.  However, the Board finds that application of that section does not provide a basis for awarding an evaluation in excess of 50 percent for this time period.  Under Table VIa, the right ear pure tone threshold average of 76 warrants a Roman numeral designation of VI, which is lower than the Roman numeral designation of VII under Table VI.  Under Table VIa, the left ear pure tone threshold average of 81 warrants a Roman numeral designation of VII, which is lower than the Roman numeral designation of IX under Table VI.  The VI, for the right ear, when combined with the left ear designation of VII, results in a 30 percent rating.  Thus, based on application of VA's method for evaluating hearing loss, the Board finds that, for the period from May 8, 2012 to November 8, 2012, this evaluation does not provide a basis for awarding an evaluation in excess of 50 percent and a rating in excess of 50 percent is clearly not available based on these findings.

As the June 2010 testing results noted above do not yield findings to support assignment of a rating in excess of 50 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 50 percent for bilateral hearing loss for the period from May 8, 2012 to November 8, 2012.  38 C.F.R. §§ 4.7, 4.21.  

Rating in excess of 30 percent for the period from November 9, 2012 to May 20, 2013

The Veteran underwent a VA examination in November 2012.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
70
75
80
75
LEFT
75
80
70
75
75

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
75
70
60
69
LEFT
70
75
70
60
69

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 76 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 75 decibels combined with the right ear speech discrimination of 68 percent results in a Roman numeral designation of VI, while the left ear pure tone threshold average of 75 decibels when combined with the left ear speech recognition of 76 percent results in a Roman numeral designation of V.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 69 decibels combined with the right ear speech discrimination of 68 percent results in a Roman numeral designation of VI, while the left ear pure tone threshold average of 69 decibels when combined with the left ear speech recognition of 76 percent results in a Roman numeral designation of IV.  Application of these findings to Table VII results in a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the Veteran's pure tone thresholds are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86(b) are for application.  However, the Board finds that application of that section does not provide a basis for awarding an evaluation in excess of 30 percent for this time period.  Under Table VIa, the right ear pure tone threshold average of 75 warrants a Roman numeral designation of VI, which is the same as the Roman numeral designation of VI under Table VI.  Under Table VIa, the left ear pure tone threshold average of 75 warrants a Roman numeral designation of VI, which is higher than the Roman numeral designation of V under Table VI.  The VI, for the right ear, when combined with the left ear designation of VI, results in a 30 percent rating.  Thus, based on application of VA's method for evaluating hearing loss, the Board finds that, for the period from November 9, 2012 to May 20, 2013, this evaluation does not provide a basis for awarding an evaluation in excess of 30 percent and a rating in excess of 30 percent is clearly not available based on these findings.

As the November 2012 testing results noted above do not yield findings to support assignment of a rating in excess of 30 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 30 percent for bilateral hearing loss for the period from November 9, 2012 to May 20, 2013.  38 C.F.R. §§ 4.7, 4.21.  

Rating in excess of 40 percent for the period from May 21, 2013 to March 16, 2014

On private audiological evaluation in May 2013, air conduction testing revealed 

pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
80
70
80
76
LEFT
70
70
70
80
73

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 52 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 76 decibels combined with the right ear speech discrimination of 60 percent results in a Roman numeral designation of VII, while the left ear pure tone threshold average of 75 decibels when combined with the left ear speech recognition of 52 percent results in a Roman numeral designation of VIII.  Application of these findings to Table VII corresponds to a 40 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the Veteran's pure tone thresholds are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86(b) are for application.  However, the Board finds that application of that section does not provide a basis for awarding an evaluation in excess of 40 percent for this time period.  Under Table VIa, the right ear pure tone threshold average of 76 warrants a Roman numeral designation of VI, which is lower than the Roman numeral designation of VII under Table VI.  Under Table VIa, the left ear pure tone threshold average of 73 warrants a Roman numeral designation of VI, which is lower than the Roman numeral designation of VIII under Table VI.  The VI, for the right ear, when combined with the left ear designation of VI, results in a 30 percent rating.  Thus, based on application of VA's method for evaluating hearing loss, the Board finds that, for the period from November 9, 2012 to May 20, 2013, this evaluation does not provide a basis for awarding an evaluation in excess of 40 percent and a rating in excess of 40 percent is clearly not available based on these findings.

As the May 2013 testing results noted above do not yield findings to support assignment of a rating in excess of 40 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 40 percent for bilateral hearing loss for the period from May 21, 2013 to March 16, 2014.  38 C.F.R. §§ 4.7, 4.21.  

A rating in excess of 40 percent for period from March 17, 2014

Based on the findings of a March 2014 private audiological examination, the Board finds that an 80 percent rating is warranted for the Veteran's service-connected bilateral hearing loss, effective March 17, 2014.

On private audiological evaluation on March 17, 2014, air conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
80
75
75
78
LEFT
80
75
75
80
78

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70+
70+
70+
60+
68
LEFT
70+
70+
70+
60+
68

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 44 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 78 decibels combined with the right ear speech discrimination of 32 percent results in a Roman numeral designation of XI, while the left ear pure tone threshold average of 78 decibels when combined with the left ear speech recognition of 44 percent results in a Roman numeral designation of IX.  Application of these findings to Table VII corresponds to an 80 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 68 decibels combined with the right ear speech discrimination of 32 percent results in a Roman numeral designation of XI, while the left ear pure tone threshold average of 68 decibels when combined with the left ear speech recognition of 44 percent results in a Roman numeral designation of VIII.  Application of these findings to Table VII correspond to a 70 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Accordingly, based on the findings of the March 17, 2014 private audiogram, the Veteran is entitled to an 80 percent disability evaluation for his bilateral hearing loss.  

The Board also notes that because the Veteran's pure tone thresholds are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86(b) are for application.  However, the Board finds that application of that section does not currently provide a basis for awarding an evaluation in excess of 80 percent for this time period.  Under Table VIa, the right ear pure tone threshold average of 78 warrants a Roman numeral designation of VII, which is lower than the Roman numeral designation of XI under Table VI.  Under Table VIa, the left ear pure tone threshold average of 78 warrants a Roman numeral designation of VII, which is lower than the Roman numeral designation of IX under Table VI.  The VII, for the right ear, when combined with the left ear designation of VII, results in only a 40 percent rating.  

Thus, based on application of VA's method for evaluating hearing loss, the Board finds that, for the period beginning March 17, 2014, an evaluation of 80 percent is warranted for the Veteran's service-connected hearing loss.

Regarding an evaluation in excess of 80 percent, the Board reiterates that it is remanding this issue as the record does not currently contain adequate information to determine whether the Veteran is entitled to a rating higher than 80 percent for the period since March 17, 2014.

All Periods

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the June 2010 and November 2012 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a rating in excess of 50 percent for the period from May 8, 2012 to November 8, 2012; a rating in excess of 30 percent for the period from November 9, 2012 to May 20, 2013; and a rating of 40 percent for the period from May 21, 2013 to March 16, 2014 are not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the June 2010 and November 2012 VA examiners specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran's hearing loss made it difficult for him to hear on the telephone, made it difficult for him to understand conversation in background noise.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his bilateral hearing loss disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for the period from May 8, 2012 to November 8, 2012 for bilateral hearing loss is denied.

Entitlement to a rating in excess of 30 percent for the period from November 9, 2012 to May 20, 2013 for bilateral hearing loss is denied.

Entitlement to a rating of 40 percent for the period from May 21, 2013 to March 16, 2014 for bilateral hearing loss is denied.

Entitlement to an 80 percent rating for service-connected bilateral hearing loss is granted effective March 17, 2014, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim for a rating in excess of 80 percent for the period since March 17, 2014 for bilateral hearing loss. 

The Board notes that most recent audiological examination was conducted on March 17, 2014 which produced results consistent with an 80 percent evaluation for bilateral hearing loss.

At his December 2015 hearing, the Veteran testified that his bilateral hearing loss has worsened since his last examination.  Further, the undersigned observed during the hearing that the Veteran had significant hearing others.  Notably, the Veteran last underwent a VA examination in November 2012 and a private examination in March 2014.

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, as possible worsening of the Veteran's service-connected bilateral hearing loss has been demonstrated by the Veteran's testimony that his hearing loss has worsened, the Board believes that a medical examination assessing the current severity of the Veteran's bilateral hearing loss is necessary to adequately decide this claim. 

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

A report of the examination should be prepared and associated with the Veteran's VA claims file. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


